Order entered October 27, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00346-CR
                                      No. 05-14-00347-CR

                          MICHAEL KENNEDY LOUIS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-10013-Q, F13-52531-Q

                                           ORDER
       Appellant’s October 14, 2014 motion to withdraw as appointed counsel is GRANTED.

Riann C. Moore and the Dallas County Public Defender’s Appellate Division are REMOVED as

counsel of record for appellant.

       We ORDER the trial court to appoint new counsel to represent appellant in these

appeals. We further ORDER the trial court to transmit to this Court, within THIRTY DAYS of

the date of this order, a supplemental clerk’s record with the order appointing new counsel.

       These appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the supplemental
clerk’s record is filed, whichever is earlier.




                                                 /s/   LANA MYERS
                                                       JUSTICE